                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

GARLAND W. WILLIAMSON, JR.                                        CIVIL ACTION

VERSUS                                                            NO. 19-254

JERRY LARPENTER ET AL.                                            SECTION “B” (2)

                                        ORDER

       The Court, having considered the complaint, the record, the applicable law, the

Report and Recommendation of the United States Magistrate Judge, and the failure of

plaintiff to file an objection to the Magistrate Judge’s Report and Recommendation,

hereby approves the Report and Recommendation of the United States Magistrate Judge

and adopts it as its opinion in this matter. Therefore,

       IT IS ORDERED that plaintiff’s claims are DISMISSED WITH

PREJUDICE as legally frivolous and/or for failure to state a claim upon which relief

may be granted under 28 U.S.C. ' 1915(e)(2) and 42 U.S.C. ' 1997e(c)(1).

   New Orleans, Louisiana this 7th day of August, 2019




                                   ______________________________________________
                                      SENIOR UNITED STATES DISTRICT JUDGE
